      Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 1 of 8


1

2

3                        UNITED STATES DISTRICT COURT
4                              DISTRICT OF NEVADA
5
     UNITED STATES OF AMERICA,                Case No. 3:17-cr-00054-HDM-VPC
6                                               Case No. 3:20-cv-00359-HDM
                             Plaintiff,
7         v.
                                                          ORDER
8    ANTHONY CHARLES GRAY,
9                            Defendant.
10
          Before the court is defendant Anthony Gray’s motion to vacate
11
     pursuant to 28 U.S.C. § 2255 (ECF No. 68). The government has
12
     responded (ECF No. 70), and Gray has replied (ECF No. 71).
13
          On July 12, 2017, Gray was charged by way of indictment with
14
     one count of felon in possession of a firearm in violation of 18
15
     U.S.C. § 922(g). (ECF No. 1). Pursuant to an agreement, Gray
16
     entered a plea of guilty to the charge. (ECF Nos. 41 & 43). The
17
     court thereafter sentenced Gray to 63 months in prison. (ECF Nos.
18
     49 & 50).
19
          Section 922(g) prohibits the possession of a firearm by
20
     several categories of persons, including any person who has been
21
     convicted in any court of a crime punishable by a term of more
22
     than one year in prison. 18 U.S.C. § 922(g)(1). At the time of his
23
     conviction, Gray had prior felony convictions for discharging a
24
     firearm from a vehicle and for possession of a firearm with an
25
     obliterated serial number for which he was sentenced to concurrent
26
     terms of 26 to 120 months and 12 to 24 months, respectively. When
27
     Gray was charged and entered his plea in this case, the government
28


                                          1
      Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 2 of 8


1    was not required to prove that he knew he was a felon. United

2    States v. Enslin, 327 F.3d 788, 798 (9th Cir. 2003). But after

3    Gray   was   sentenced,   the   U.S.   Supreme    Court    concluded    that   a

4    defendant may be convicted under § 922(g) only if the government

5    proves   that   the   defendant   “knew    he   belonged    to   the   relevant

6    category of persons barred from possessing a firearm.” Rehaif v.

7    United States, 139 S. Ct. 2191, 2200 (2019). On the basis of Rehaif

8    and the government’s failure to charge his knowledge of status,

9    Gray now moves to vacate his conviction.

10          Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

11   vacate, set aside, or correct his sentence if: (1) the sentence

12   was imposed in violation of the Constitution or laws of the United

13   States; (2) the court was without jurisdiction to impose the

14   sentence; (3) the sentence was in excess of the maximum authorized

15   by law; or (4) the sentence is otherwise subject to collateral

16   attack. Id. § 2255(a).

17          Gray argues that the omission of the Rehaif element from the

18   indictment violated his Fifth Amendment rights guaranteeing that

19   a grand jury find probable cause to support all the necessary

20   elements of the crime and to not be tried on a fatally defective

21   indictment and his Sixth Amendment rights to notice of the charges.

22   He also alleges that the defective indictment deprived the court

23   of jurisdiction. The government asserts that Gray has waived his

24   right to bring these claims, that his claims are procedurally

25   defaulted, and that the government is not required to prove the

26   defendant knew his possession of firearms was unlawful.

27          Gray entered a conditional guilty plea that allowed him to

28   appeal the denial of his motion to suppress and any sentence above


                                            2
         Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 3 of 8


1    the     Guidelines   range.     However,       he   “knowingly   and   expressly

2    waive[d]” all other direct appeal rights as well as “all collateral

3    challenges, including any claims under 28 U.S.C. § 2255, to his

4    conviction,     sentence,     and   the       procedure   by   which   the    Court

5    adjudicated guilt and imposed sentence, except non-waivable claims

6    of ineffective assistance of counsel.” (ECF No. 41 at 10-11).

7            “An unconditional guilty plea waives all non-jurisdictional

8    defenses and cures all antecedent constitutional defects, allowing

9    only an attack on the voluntary and intelligent character of the

10   plea.” United States v. Brizan, 709 F.3d 864, 866–67 (9th Cir.

11   2013); see also Tollett v. Henderson, 411 U.S. 258, 267 (1973);

12   United States v. Espinoza, 816 Fed. App’x 82, 85 (9th Cir. June 1,

13   2020)     (unpublished       disposition)       (unconditional     plea      waiver

14   precludes all Fifth and Sixth Amendment claims except to the extent

15   they contest the court’s jurisdiction or the voluntariness of the

16   plea). Thus, except to the extent Gray attacks the jurisdiction of

17   the court, 1 his claims are waived. 2

18           Gray’s jurisdictional argument is without merit. The omission

19   of an element from the indictment does not affect the court’s

20   jurisdiction. United States v. Cotton, 535 U.S. 625, 630 (2002);

21   United States v. Ratigan, 351 F.3d 957, 962–63 (9th Cir. 2003);

22   see also United States v. Jackson, 2020 WL 7624842, at *1 (9th

23   Cir.    Dec.   22,   2020)    (unpublished       disposition)    (rejecting     the

24   defendant’s argument that omission of the Rehaif element deprived

25   1   Gray does not attack the voluntariness of his plea.
26
     2 The court agrees with the well-reasoned opinions of several
27   courts that none of the exceptions under Tollett to the collateral
     challenge waiver applies in this case. See, e.g., United States v.
28   Kelbch, 2021 WL 96242, at *2 (D. Nev. Jan. 7, 2021).

                                               3
      Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 4 of 8


1    the district court of jurisdiction); United States v. Burleson,

2    2020 WL 4218317, at *1 (July 23, 2020) (unpublished disposition)

3    (same); Espinoza, 2020 WL 2844542, at *1 (same); United States v.

4    Moore, 954 F.3d 1322, 1332 (11th Cir. 2020); United States v.

5    Hobbs, 953 F.3d 853, 856 (6th Cir. 2020); United States v. Balde,

6    943 F.3d 73, 88-92 (2d Cir. 2019); United States v. Burghardt, 939

7    F.3d 397, 402 (1st Cir. 2019). Cf. United States v. Singh, 979

8    F.3d 697, 730 (9th Cir. 2020) (on direct appeal, reviewing omission

9    of Rehaif element from indictment for plain error).

10           Moreover, to the extent they are not otherwise waived, Gray’s

11   claims are procedurally defaulted.

12           “If a criminal defendant could have raised a claim of error

13   on   direct     appeal    but       nonetheless       failed     to   do   so,   he   must

14   demonstrate” either “cause excusing his procedural default, and

15   actual prejudice resulting from the claim of error,” United States

16   v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or that he is

17   actually innocent of the offense, Bousley v. United States, 523

18   U.S. 614, 622 (1998). “[C]ause for a procedural default on appeal

19   ordinarily      requires        a    showing     of     some     external    impediment

20   preventing counsel from constructing or raising the claim.” Murray

21   v. Carrier, 477 U.S. 478, 492 (1986). Actual prejudice “requires

22   the petitioner to establish ‘not merely that the errors at ...

23   trial created a possibility of prejudice, but that they worked to

24   his actual and substantial disadvantage, infecting his entire

25   trial    with   error     of    constitutional          dimensions.’”       Bradford    v.

26   Davis,    923   F.3d     599,       613   (9th   Cir.    2019)    (internal      citation

27   omitted).

28


                                                  4
         Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 5 of 8


1           Gray could have raised his claims on direct appeal but did

2    not    do   so.     They    are    therefore        procedurally     defaulted.    It   is

3    unnecessary to resolve whether Gray can demonstrate cause for the

4    default,      because       even     if    he       could,   he   cannot   demonstrate

5    prejudice. 3

6           Gray committed the instant offense after receiving a two- to

7    ten-year sentence for discharging a firearm from a vehicle and a

8    one- to two-year sentence for possession of a firearm with an

9    obliterated serial number. (PSR ¶ 37). Further, Gray acknowledged

10   in his plea agreement that he had been previously convicted of a

11   felony. (ECF No. 41 at 3-4). Finally, and most importantly, Gray

12   acknowledged during his plea colloquy both that he had a prior

13   felony conviction –- specifically, for discharging a weapon from

14   a vehicle -- and that he was aware at the time of his offense that

15   he was not allowed to possess a firearm. (ECF No. 60 (Tr. 21)). In

16   light of Gray’s admissions that he knew he was a convicted felon

17   and that he was prohibited from possessing firearms, combined with

18   his criminal history, the court is not persuaded that the outcome

19   of the proceedings would have been any different had the grand

20   jury been presented with, and the indictment had alleged, the

21   Rehaif element. He thus suffered no prejudice from the omission of

22   the Rehaif element.

23          Gray    argues       that    he    suffered       prejudice    because     he    was

24   convicted      by    a     court    lacking         jurisdiction.    For   the    reasons

25   previously discussed, this argument is without merit because the

26   errors Gray complains of did not deprive the court of jurisdiction.

27

28   3   Gray does not argue actual innocence.

                                                     5
      Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 6 of 8


1          Gray    alternatively      argues       that    he   is   not      required     to

2    demonstrate prejudice to obtain relief because the omission is

3    structural error.

4          “[C]ertain errors, termed structural errors, might affect

5    substantial    rights    regardless       of    their      actual     impact     on   an

6    appellant’s trial.” United States v. Marcus, 560 U.S. 258, 263

7    (2010)   (internal      punctuation       and     citations       omitted).      Thus,

8    structural error “warrant[s] habeas relief without a showing of

9    specific prejudice.” United States v. Withers, 638 F.3d 1055, 1063–

10   64 (9th Cir. 2011). “But structural errors are a very limited class

11   of   errors   that   affect   the   framework         within    which      the   trial

12   proceeds, such that it is often difficult to assess the effect of

13   the error.” Marcus, 560 U.S. at 263 (internal punctuation and

14   citations omitted). Cases in which the Supreme Court has found

15   structural error include total deprivation of counsel, lack of an

16   impartial trial judge, violation of the right to a public trial

17   and an erroneous reasonable-doubt instruction. See id. (discussing

18   cases). In contrast, errors that have been found to be non-

19   structural    include    where    the     court      instructed     on    an   invalid

20   alternative theory of guilt, gave an instruction omitting an

21   element of the offense, or erroneously instructed the jury on an

22   element. Id. at 264 (discussing cases).

23         The Ninth Circuit has not yet addressed in a published opinion

24   whether omission of the Rehaif element from the indictment is

25   structural error. But it has held that the error is not structural

26   in at least one unpublished decision. See United States v. Jackson,

27   2020 WL 7624842, at *1 n.1 (9th Cir. Dec. 22, 2020). And the First,

28   Third, Fifth, Seventh, Eighth, and Tenth Circuits have concluded


                                               6
         Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 7 of 8


1    that Rehaif errors are not structural. United States v. Patrone,

2    985 F.3d 81, 86 (1st Cir. 2021); United States v. Nasir, 982 F.3d.

3    144, 171 n.30 (3d Cir. Dec. 1, 2020); United States v. Lavalais,

4    960 F.3d 180, 187 (5th Cir. 2020); United States v. Payne, 964

5    F.3d 652, 657 (7th Cir. 2020); United United States v. Coleman,

6    961 F.3d 1024, 1030 (8th Cir. 2020); States v. Trujillo, 960 F.3d

7    1196, 1207 (10th Cir. 2020); see also United States v. Hill, 2020

8    WL    7258551,   at   *2   n.3    (3d   Cir.   Dec.   10,   2020)   (unpublished

9    disposition); United States v. Watson, 820 Fed. App’x 397, 400

10   (6th Cir. 2020) (unpublished disposition). But see United States

11   v. Gary, 954 F.3d 194, 206 (4th Cir. 2020). This court agrees with

12   the well-reasoned opinions of these courts and concludes that a

13   Rehaif error does not fall within the limited class of errors the

14   Supreme Court has found to be structural. 4

15          Finally, Gray argues that Rehaif requires the government to

16   prove not only that he knew that he was a convicted felon but also

17   that     he    knew   he    was     barred     from    possessing     firearms.

18   Notwithstanding the fact that Gray admitted to the court that he

19   knew he was barred from possessing a firearm, Gray’s legal argument

20   is also without merit. United States v. Singh, 979 F.3d 697, 727

21   (9th Cir. 2020) (“[The defendant] contends that Rehaif requires

22   the Government to prove he knew not only his status, but also that

23
     4 While there is some case law holding that defects in the
24   indictment are structural error, those cases apply only where the
     claim is timely raised. See, e.g., United States v. Du Bo, 186
25   F.3d 1177, 1179 & 1180 n.3 (9th Cir. 1999) (“We hold that, if
     properly challenged prior to trial, an indictment's complete
26   failure to recite an essential element of the charged offense is
     not a minor or technical flaw subject to harmless error analysis,
27   but a fatal flaw requiring dismissal of the indictment. . . .
     Untimely challenges to the sufficiency of an indictment are
28   reviewed under a more liberal standard.”).

                                              7
      Case 3:20-cv-00359-HDM Document 2 Filed 03/17/21 Page 8 of 8


1    he knew his status prohibited him from owning a firearm. But this

2    interpretation is not supported by Rehaif . . . .).

3         Accordingly, because the claims raised in Gray’s § 2255 motion

4    are waived, procedurally defaulted and/or without merit, IT IS

5    THEREFORE ORDERED that the motion to vacate, set aside or correct

6    sentence (ECF No. 68) is hereby DENIED.

7         IT IS FURTHER ORDERED that Gray is DENIED a certificate of

8    appealability, as jurists of reason would not find the court’s

9    denial of the motion to be debatable or wrong.

10        The Clerk of Court shall enter final judgment accordingly.

11        IT IS SO ORDERED.

12        DATED: This 17th day of March, 2021.
13

14                                    ____________________________
                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         8
